DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21 and 24-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a laser delivery device, comprising:
a connector portion at a proximal end of the laser delivery device, wherein the connector portion includes a ferrule and a capillary; and
an optical fiber connecting the connector portion to a distal end of the laser delivery device;
wherein the capillary at least partially surrounds a proximal portion of the optical fiber, wherein the capillary includes a distal portion that includes one or more of dimples, bumps, or internally dispersed particles, and a proximal portion that is free of dimples, bumps, and internally dispersed particles, and wherein at least a portion of the ferrule is spaced away from the capillary to form a hollow portion between the capillary and the ferrule in the connector portion, wherein the hollow portion at least partially overlaps with the distal portion of the capillary, or
a connector portion at a proximal end of the laser delivery device, wherein the connector portion includes a capillary and a ferrule at least partially surrounding the capillary; and
an optical fiber connecting the connector portion to a distal end of the laser delivery device;
wherein the capillary at least partially surrounds a proximal portion of the optical fiber, wherein the capillary includes a first portion that includes one or more of dimples, bumps, or internally dispersed particles and a second portion at a proximal portion of the capillary that is free of dimples, bumps, and internally dispersed particles, wherein the capillary is fused to the optical fiber over at least a portion of an overlap of the second portion of the capillary and the optical fiber, and wherein the ferrule abuts the capillary over at least a portion of the second portion of the capillary, or
a capillary that surrounds a portion of the optical fiber, wherein the capillary includes a first portion that includes one or more of dimples, bumps, or internally dispersed particles and a second portion at a proximal portion of the capillary that is free of dimples, bumps, or internally dispersed particles; and
a ferrule, wherein a first portion of the ferrule is spaced away the first portion of the capillary to form a hollow portion, and wherein a second portion of the ferrule abuts a second portion of the capillary, wherein the capillary is coupled to the optical fiber over at least a portion of an overlap of the second portion of the capillary and the optical fiber,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883